                                                                                         USDC SDNY
                                                                                         DOCUMENT
                                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                             DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                            DATE FILED: 5/25/2021
 -------------------------------------------------------------- X
 DILENIA PAGUADA, on behalf of herself and all :
 others similarly situated,                                     :          20-CV-8922 (VEC)
                                                                :
                                              Plaintiff,        :                ORDER
                            -against-                           :
                                                                :
 WHITMORE FAMILY ENTERPRISES, LLC,                              :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on April 29, 2021, Plaintiff informed the Court that the parties had reached a

settlement in principle, Dkt. 17;

        WHEREAS on April 30, 2021, the Court ordered that the case will be dismissed with

prejudice on May 14, 2021 unless the parties showed good cause to keep the case open, Dkt. 18;

        WHEREAS on May 3, 2021, Plaintiff requested the Court to adjourn the May 14, 2021

deadline to give the parties more time to finalize the settlement agreement, Dkt. 19;

        WHEREAS on May 4, 2021, the Court denied the request, finding that failure to finalize

or consummate a settlement agreement does not constitute good cause, Dkt. 20; and

        WHEREAS the May 14, 2021 deadline has passed and neither party has moved to

adjourn that deadline for good cause;

        IT IS HEREBY ORDERED that this case is dismissed with prejudice.

        The Clerk of Court is respectfully directed to cancel all deadlines, terminate all open

motions, and close this case.

SO ORDERED.
                                                                    ________________________
Date: May 25, 2021                                                     VALERIE CAPRONI
      New York, New York                                             United States District Judge
